 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarsh Furniture Company, Inc. and Upholsterers'International Union, AFL-CIO. Cases I1-CA-6410 and I l-CA-6389June 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn February 9, 1977, Administrative Law JudgePeter E. Donnelly issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief and cross-exceptions and a brief in support thereof.Pursuant to the provisions of the Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order,2asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Marsh Furniture Company, Inc., High Point,North Carolina, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:i. Insert the following as paragraphs 1(d) and (e)and reletter the subsequent paragraphs accordingly:"(d) Threatening employees to close the plant ifunionization occurred."(e) Illegally interrogating employees concerningunion matters."2. Substitute the attached notice for that of theAdministrative Law Judge.The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge on the basis that he did not rely on thedemeanor of the witnesses. We find the General Counsel's exceptionswithout merit since the Administrative Law Judge specifically stated that, inevaluating the testimony of each witness, demeanor was a consideration (fn.2 of his Decision). The Respondent has also excepted to certain of theAdministrative Law Judge's credibility resolutions. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,1951). We have carefully examined the record and find no basis forreversing his findings.230 NLRB No. 862 The Administrative Law Judge made findings which were inadvertentlyomitted from his recommended Order and notice and we shall modify hisrecommended Order accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT create impressions of surveillanceor interrogate employees in order to discouragemembership in Upholsterers' InternationalUnion, AFL-CIO.WE WILL NOT solicit employees to report on theunion activities of other employees on behalf ofUpholsterers' International Union, AFL-CIO.WE WILL NOT solicit employees to repudiateUpholsterers' International Union, AFL-CIO.WE WILL NOT threaten employees to close theplant if the plant is unionized.WE WILL NOT illegally interrogate employeesconcerning union matters.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed bySection 7 of the National Labor Relations Act.MARSH FURNITURECOMPANY, INC.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Theoriginal charge in Case 11-CA-6410 was filed by theUpholsterers' International Union, AFL-CIO, hereincalled Union or Charging Party, on January 19, 1976, andamended on February 17, 1976. A complaint thereon wasissued on February 27, 1976. The charge in Case I 11-CA-6389 was filed by the Union on December 31, 1975. Theamended consolidated complaint herein, was issued onMay 19, 1976, alleging that Marsh Furniture Company,Inc., herein called Respondent or Employer, violatedSection 8(a)(1) and (3) of the Act by discharging CharlesBullard, Jr., and by engaging in certain other misconductas detailed herein. Answers were timely filed by Respon-dent. Pursuant to notice, the hearing was held before me atHigh Point, North Carolina, on August 23, 24, andSeptember 10, 1976. Briefs have been timely filed by theGeneral Counsel and Respondent which have been dulyconsidered.580 MARSH FURNITURE COMPANYFINDINGS OF FACT1. EMPLOYER'S BUSINESSEmployer is a North Carolina corporation with a plant atHigh Point, North Carolina, where it is engaged in themanufacture of kitchen and bathroom furniture. Duringthe past 12 months, Employer purchased materials valuedin excess of $50,000 from points directly outside the Stateof North Carolina and during the same period, Employershipped from its plants to points directly outside the Stateof North Carolina, products valued in excess of $50,000.The complaint alleges, the answer admits, and I find thatthe Employer is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.1. LABOR ORGANIZATIONThe complaint alleges that the Union is a labororganization within the meaning of Section 2(5) of the Act.The answer admits this allegation and I so find.III. ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that on or about December 19,1975, Respondent discharged Bullard in violation ofSection 8(aX3) of the Act. Further, the complaint allegesthat certain supervisors and officers of Respondentengaged in coercive misconduct within the meaning ofSection 8(a)(1) of the Act, including interrogation, threats,impressions of surveillance of union activity, solicitation ofemployees to repudiate the Union and to report on theunion activities of other employees.A. Facts21. Allegations of coercionRespondent employs some 250 production employees. InApril 1975, the Union made initial efforts to organize theseemployees and a petition for an election was filed onDecember I (Case I -RC-4114).In September, George Marsh, president of Respondentafter consultation with labor counsel for Respondent, metand spoke to some 12 groups of employees consisting offrom 18 to 30 employees per group. George Bullard, thealleged discriminatee herein, testified that at the Septembermeeting of the shipping department employees GeorgeMarsh stated, inler alia, that he would close the plantbefore he would let a union come in. Another shippingdepartment employee, Jesse Clinton, testified that Marshtold them that if a union got in they would close the doors.Carl Adams, another shipping department employee,testified that Marsh told them that the Company would notoperate with a union.I All dates refer to 1975 unless otherwise indicated.2 There is conflicting testimony regarding some of the 8(a)( I) allegationsof the complaint and relevant incidents surrounding Bullard's discharge. Inresolving these conflicts I have taken into consideration the apparentinterests of the witness. In this connection, in crediting the testimony of theGeneral Counsel's employee-witnesses, the fact that they were stillemployed by Respondent against whom they testified was a factorsupporting their credibility particularly when weighed against the obviousinterest of the Employer. In addition I have considered the inherentAccording to Marsh, he spoke to these employees fromhandwritten notes which he had reduced from a speech hehad drafted based on conversation with counsel. Marshtestified that while he did not read the speech verbatim heused his notes with each of these groups to "hit each pointwith each group." Marsh specifically denied having madestatements concerning the closing of the plant. While thenotes may not as written be coercive, indeed some arewithout meaning except perhaps to the writer thereof,Respondent concedes that the notes were not followedverbatim and, based on the corroborated testimony ofBullard, Clinton, and Adams, I conclude that thesestatements were made.On or about November 19, Bullard testified to aconversation with Micky Carter, shipping departmentforeman, outside of the shipping clerk's office wherein,according to Bullard, he was asked by Carter what hethought about a union, to which Bullard answered that hewas for it "all the way." During this same conversationCarter told him that Everett Marsh, chairman of Respon-dent's board of directors wanted to see him. Bullard wentto Marsh's office where a conversation ensued duringwhich Marsh observed that there were rumors circulatingabout a union and Marsh expressed his unqualifiedopposition to it. According to Bullard he said that beforehe would let a union come in he would shut the door.Further that the Company would not have anything else todo with any employee who participated in "this unionstuff," and told Bullard he wanted him to talk to the otheremployees about not supporting the Union. When Marshasked if he was getting through to Bullard, he responded inthe negative. Marsh concedes that he asked Bullard tocome to his office because he was an "influential" personin the shipping department. Marsh denied having made thespecific statements attributed to him in the conversation,but as to these incidents I credit Bullard, noting particular-ly that Marsh was equivocal. As to the Carter incident, Inote that Carter did not testify about it. Further, Marshwas somewhat vague, particularly in response to questionsabout why he had called Bullard to his office.Bullard also testified that from the time the Union'sorganizational campaign began in April or May until hewas discharged on December 19, Bill Coleman, plantsupervisor, asked him from time to time if he was still aunionman and Bullard replied, "Yes, all the way."Coleman denies having so questioned Bullard, however, forthe reasons noted above I credit Bullard and conclude thathe was so questioned.Clinton testified that, about a week after George Marsh'sSeptember speech to the shipping department employees,he was asked by Carter in the shipping office about aunion, to wit, had Clinton attended union meetings?Clinton answered affirmatively. Carter told him that heprobabilities; the probabilities in light of other events; corroboration or lackof it; and consistencies or inconsistencies within the testimony of eachwitness and between the testimony of each and that of other witnesses withsimilar or apparent interests. In evaluating the testimony of each witness, Irelied specifically on his demeanor and have made my findings accordinglyand while apart from considerations of demeanor I have taken into accountinconsistencies and conflicting evidence, my failure to detail each of these isnot to be deemed a failure on my part to have fully considered it. Bishop andMalco, Inc., 159 NLRB 1159, 1161 (1966).581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDknew of two times that they had been down there, but hedid not identify "they." Carter also stated that Respondentwould close the doors if the Union came in. Noting thatCarter did not testify as to this incident, I credit Clintonand conclude that the statement was made.Clinton also testified that in December, about 2 weeksbefore Christmas, he went to see James Marsh, Respon-dent's vice president, to borrow money. During the courseof the conversation Marsh asked him if he had heardanything about the Union? Upon receiving an affirmativereply Marsh asked who was the leader. When Clintonresponded that he did not know, Marsh asked him to lethim (Marsh) know if he found out and Clinton agreed.When asked how he would vote Clinton said he did notknow. Marsh denied having asked who the union leaderwas and was not questioned as to the rest of theconversation. For the reasons noted above, and because hisversion was more complete, detailed, and, for the mostpart, unrebutted, I credit Clinton.Clinton further testified that on January 2, 1976, he toldBill Coleman, upon inquiry, about the Union; that he didnot know how he would vote. Coleman also told him that ifhe was asked by Everett Marsh if he were a company manhe should say that he was. Coleman denied that he madethese statements to Clinton. However, based on the abovecredibility factors Clinton's version of the conversationappears to me to be the more plausible and I credit it.Employee James Bell testified that, in December, duringa conversation with Everett Marsh, he was told by EverettMarsh that he (Marsh) knew that he was working hard forthe Union and asked what he knew about the Union.Marsh also asked if they had enough union cards signedfor an election. Bell said he did not know. Everett Marshrecalled the conversation with Bell, during which thematter of the Union was discussed but denies making theabove statements attributed to him by Bell. Based on thefactors noted above, I credit Bell as to this conversation.Bell also testified that on January 5 or 6, 1976, whileworking at his machine, Coleman approached him and toldhim that the "old man," meaning Everett Marsh, wanted toknow how he was going to vote. Bell replied that he did notknow. On the following day Bell was invited by Coleman tohis office where there ensued a conversation. Colemanmade the same inquiry and Bell replied that he had notmade up his mind how he was going to vote. Colemanrecalls the conversation with Bell concerning the unionelection but maintains that it consisted of Bell volunteeringthe information that he had 21 votes he could control andColeman opining that Marsh would do more for theemployees without a union than with a union. Bell'sversion is more convincing and I credit him.Employee Jimmy Morrison testified that, in earlyOctober, he was called to the office of Everett Marsh wherehe was asked "What is this I hear that you all are trying toform a union here?" Marsh told him that he understoodthat he was one of the main leaders and asked him what hethought about a union. Morrison admitted that he hadbeen to union meetings but had not made up his mindabout it. When asked why the employees were forming aunion, Morrison told him that they wanted to better theirwages and working conditions.On or about January 12, 1976, according to Morrison, hewas asked by Coleman to go to Everett Marsh's office. InMarsh's office he was accused of taking employees' namesoff timecards at lunchtime and giving them to Ted Davis,the union organizer. He was asked by Coleman how he feltabout the Union and Marsh told him he was trying to helphimself, to make more money, and to get better workingconditions. Everett Marsh denied in general terms that heever questioned employees about what they were doing,only gave them his opinions. He did not testify specificallyregarding the October conversation set out above, and hedenied having any conversation with Morrison abouttaking names off timecards. However, for the reasonsnoted above, I credit Morrison's version of these twoconversations.Employee Emmett Moorefield testified that, on Septem-ber 10, at or about 3:15 p.m., he was summoned to EverettMarsh's office where Marsh told him he wanted to talkabout the Union. Asked how he felt about the Union,Moorefield said he did not know; that he did not know thatmuch about unions. He inquired of Moorefield how strongthe Union was; how many people really favored it, andMoorefield said he did not know. He told Moorefield notto sign union cards or have anything to do with unionpeople when they came around. Marsh asked him how tokeep the Union out and Moorefield said he had no idea.On October 30, at or about 11:15 a.m., Moorefield wasagain called to Everett Marsh's office. Marsh charged himwith helping to destroy what he had spent a lifetimebuilding. He stated that he would not deal with the Unionand asked Moorefield to help him fight the Union.Morefield further testified that, on November II 1, Marshcame to him while he was working at his grinding machine,tapped him on his shoulder, and asked him if he was"working on the union." Moorefield said he was not.Marsh told him that he had heard that Moorefield wassoliciting for the Union. Moorefield denied it and Marshtold him that he did not want him working "on this otherthing on my time."Everett Marsh testified that he had only one conversa-tion with Moorefield in his office but that he frequentlyhad to talk to him on the floor to get him to stop solicitingfor the Union and to go to work. Marsh concedes that hedid not actually hear any of the "soliciting" but got hisinformation in hearsay fashion from other employees.Marsh did not testify concerning the content of any of thealleged conversations except as to one conversation in hisoffice which he described as a "pleasant talk." Moorefield'stestimony is essentially unrebutted as to these conversa-tions and I credit his version.2. Bullard's dischargeBullard was first hired by Respondent in 1965. He quithis employment and was rehired several times until his lastperiod of employment which began in July 1974.As noted earlier the Union's organizational effort beganabout April 1975. Bullard was a member of the in-plantorganizing committee. During the union campaign, Bullardsolicited some 50 employees to join the Union and signunion authorization cards. About 20 employees signedcards which were given to Davis.582 MARSH FURNITURE COMPANYAt the time he was hired one of Bullard's duties was topull empty trailers across a public street to loading dockswhere they were loaded and to pull them out and parkthem after they were loaded. This trailer moving was donewith a tractor known as a "yard dog" and required achauffeur's license since the movements involved crossinga public thoroughfare. At the time of Bullard's employmentin July 1974, he was taken by Respondent to obtain achauffeur's license which was paid for by Respondent.In addition to the work of moving trailers whichconsumed an hour to an hour and a half each day Bullardwas assigned work of pulling freight from the inventory forloading and also the actual loading of trailers. Bullardbecame dissatisfied both with the difficulty of his work andthe pay that he received for it. He expressed his dissatisfac-tion to Carter about a month after he was hired and Carterpromised him some help. About a month later, in January1975, he complained to Carter again and was told he wasdoing a good job and that he would get some help for him.This was the last time Bullard complained to managementabout his job until the time of his discharge. It appears thatBullard as well as others in the shipping department weregiven raises. For Bullard, the amount of his raise was 15cents per hour which he received in about October 1975.Concerning the events immediately preceeding Bullard'sdischarge it appears that on December 18, at or about 3:15p.m., Kenneth Watts, leadman in the shipping department,upon instructions from Carter, asked Bullard to back twotrailers up to the dock for loading. Bullard was pullingfreight at the time. Watts routinely made such requests on adaily basis upon instructions from Carter since he hadmore frequent contact with Bullard. At the time of thisparticular request, Carter was attending a meeting with thetraffic manager at another location. Bullard responded thathe was tired of getting the "flunky jobs" and that he wasnot going to back the trailers any more. Upon Carter'sreturn about 4 p.m., Watts reported to him that Bullardwas refusing to back in the trailers. Carter told Watts toforget about it; that he would take care of it in themorning.On the following morning, December 19, about 8 a.m.,Carter met Bullard and asked him to back in two trailerswhen he got a chance.3Bullard told Carter that he was notgoing to do it any more. When questioned about it Bullardtold him that he was tired of it and that Respondent wastaking advantage of him. When asked what he meant,Bullard tojd Carter that he would just have to figure thatout for himself.After this, Carter went to the main office and toldGeorge Marsh about the incident. George Marsh told himto take it up with Jimmy Marsh and Coleman. Thereupon,Carter went to Coleman and told him about Bullard'srefusal to back in the trailers and explained that he neededa man to back in the trailers. Coleman said that he wouldget someone, and shortly thereafter, an employee namedRon Kenley from the paneling department moved the twotrailers and returned to his own department. Kenley had3 Since two trailers had been backed into the loading dock bytruckdrivers of Respondent during the night, there was no need for moreempty trailers until about 9 or 9:30 a.m.4 Bullard testified that he never refused to do any job he was asked to dopreviously done the job of moving trailers and had achauffeur's license. As Carter and Coleman were walkingback to the plant they met Jimmy Marsh. Coleman toldMarsh what he had been told by Carter and Marsh toldhim to go handle it and also to talk to Bullard.At or about 10 or 10:30 a.m. Coleman sent for Bullard tocome to his office. Coleman testified that in this conversa-tion Bullard conceded that he had been asked by Carter toback in the trailers. When asked by Coleman why herefused Bullard said that the work was too hard and thepay too low. When asked if he was still refusing to back inthe trailers Bullard replied, "Yes" and reiterated that hewas not going to move any more trailers. Coleman toldBullard that he would have to report what Bullard had toldhim to George Marsh and a decision would have to bemade on it.4At or about 11 a.m. Coleman reported the problem toGeorge Marsh. David Irwin, an attorney retained byRespondent in connection with the above-noted represen-tation case, was also present. Coleman explained what hadtranspired, including Bullard's contention that the workwas too hard and the pay too low. Coleman reviewedBullard's wages and the fact of his recent 15-cent wage hikewas discussed and a consensus reached that his wages werein line with his duties. As to the difficulty of his work, thematter was discussed and included comment to the effectthat he was hired to move trailers and that when he was soemployed it was the only duty he was performing. Colemanand Marsh agreed that Bullard was a good employee,capable of doing anything he wanted to do. Colemanrecommended that Bullard be discharged but no decisionwas made at this meeting to fire him. Coleman and Marshconceded that as a matter of company policy employeesare free to discuss their problems with any level ofmanagement and that every effort would be made to adjustthe matter. Further that no employee is discharged withouta thorough investigation. The substance of this companypolicy appears in Respondent's handbook entitled "Per-sonnel Policies" (G. C. Exh. 2).Coleman also testified that while they discussed thepossibility of moving someone from another department tomove the trailers, the idea was rejected as unwarranted fora job requiring only about I to 1-1/2 hours per day as partof Bullard's duties.When asked why Bullard was not brought into themeeting in an attempt to adjust the problem Colemanreplied, "Well, we didn't feel like it was necessary, I hadalready talked to Charles and he had flatly refused to movethe trailers. This was the big issue." Subsequent to havingreviewed Bullard's personnel folder and going over thecircumstances of the problem with Irwin, George Marshdecided to discharge Bullard. Irwin advised Marsh that thedischarge was justified but that in view of the pendingunion election, Respondent would probably draw an unfairlabor practice if Bullard was discharged.At or about 3:40 p.m., George Marsh called Bullard tohis office for the purpose of discharging him. Marshon either December 18 or 19: however, while I have credited Bullard as tocertain allegations of coercion, I do not credit this testimony, particularly inview of the mutually corroborating testimony of Watts, Carter, andColeman, all to the contrary.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcedes that he had made the decision without firstspeaking to Bullard. Inasmuch as three people had alreadyspoken to him and having discussed and investigated thematter he felt it was a proper decision. Marsh told Bullardthat he was being discharged for refusing to move thetrailers. Bullard made no effort to defend his position andresponded negatively when asked if he had anything to say.Marsh also testified that other employees had beendischarged in the past for refusing to perform assignedwork and he named three who had been discharged since1973.B. Discussion and AnalysisI. The 8(a)(1) allegationsHaving credited the General Counsel's witnesses as tothose conversations containing the substance of the 8(a)(1)allegations herein, I conclude that the General Counsel'sallegations of coercion have been established and thatRespondent thereby, with the exception noted below,engaged in misconduct proscribed by Section 8(a)(1) of theAct. Respondent engaged in the illegal interrogation ofemployees concerning union matters; created an impres-sion of Respondent's surveillance of these employees'union activities; threatened to close the plant if it wereorganized; solicited employees to report to Respondent onthe union activity of other employees; and solicitedemployees to repudiate the Union.However, even crediting Moorefield, I cannot concludethat the evidence establishes that Everett Marsh threatenedhim for supporting the Union, and no inference of such athreat is warranted on the facts herein.2. Bullard's dischargeIt is the position of the General Counsel that Bullard wasdischarged because he was a leading union adherent.Respondent contends that Bullard was discharged becausehe refused to perform ajob for which he had been hired. Inmy opinion, the evidence supports Respondent's position.It is undisputed that at the time Bullard was hired, one ofhis jobs was to move trailers. The Company arranged forhim to obtain the necessary chauffeur's license and paid forit. When Bullard became unhappy with his pay and duties,he simply refused to perform one of them, that of movingthe trailers to the dock for loading. The testimony of threeRespondent witnesses supports the conclusion that heflatly refused to perform the work, which therefore had tobe done by another employee from another department.The General Counsel, however, contends that thedischarge was a "classic case of a company's officials andsupervisors combining and conspiring to rid the companyof a known leading union adherent." General Counselargues that Respondent did not follow its own personnelrules in discharging Bullard, since no effort was made toinvestigate the matter or to adjust it with him prior todischarge.However, it appears that the matter of Bullard's pay andthe difficulties of the work assigned to him was the subjectof discussion by Respondent's management and counselbefore the decision to discharge him was made. Thisdecision also recognized the good quality of Bullard's workbut was not controlling as to the question of termination.The General Counsel argues that George Marsh failed tocounsel with Bullard before discharging him or giving himanother chance, and that this was extraordinary so as toindicate that he was discharged because of his unionsentiments. However, since Bullard had already refusedthree times to three different people to move the trailersand his pay and duties had already been examined, furthermanagement consultation was not a prerequisite totermination for such flagrant insubordination.General Counsel also points out as a factor suggestingRespondent's connivance that there was no immediateneed for the trailers to be loaded at the time that thealleged request was made. While it is true that there wasloading work to be done, and that the trailers would not beneeded for loading for an hour or so, I cannot concludethat making the request was other than a legitimateexercise of business judgment in order to have trailersavailable for loading as they became needed.In summary, the evidence discloses that Bullard was aunion sympathizer and had engaged in activity on behalf ofthe Union. Further, I am convinced that Respondent wasaware of Bullard's sentiments. It is apparent that Respon-dent was strongly opposed to being organized. Thecoercion engaged in by Respondent shows unmistakableunion animus. However, in order to establish that Bullardwas discharged for antiunion reasons, another elementmust be established; to wit, that Bullard was dischargedbecause of his union sentiments or activities. It is the latterelement which is lacking. I cannot conclude that Bullardwas discharged because of his union activity where therecord reflects that he flatly refused on three differentoccasions, to three different representatives of manage-ment, to perform work assigned to him which he had beenhired to perform. While it may be that Respondentwelcomed the opportunity to fire a known union adherent,the General Counsel has not met its burden of establishingthat the discharge was for antiunion considerations ratherthan for cause. Accordingly, I conclude that Respondentdid not violate Section 8(a)(3) of the Act in dischargingBullard.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, I shall recommend that Respondent be ordered tocease and desist therefrom and from infringing in any likeor related manner on its employees' Section 7 rights, andthat it take certain affirmative action designed to effectuatethe policies of the Act.584 MARSH FURNITURE COMPANYUpon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Section7 of the Act, Respondent has engaged in, and is engagingin, unfair labor practices proscribed by Section 8(a)(1) ofthe Act.4. Employer did not otherwise violate the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, I hereby issue thefollowing recommended:ORDER5The Respondent, Marsh Furniture Company, Inc., HighPoint, North Carolina, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Creating impressions of surveillance or interrogatingor threatening employees in order to discourage member-' In the event no exceptions are filed, as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ship in and activities on behalf of Upholsterers' Interna-tional Union, AFL-CIO.(b) Soliciting employees to report on the activities ofother employees on behalf of Upholsterers' InternationalUnion, AFL-CIO.(c) Soliciting employees to repudiate Upholsterers'International Union, AFL-CIO.(d) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its plant in High Point, North Carolina, copiesof the attached notice marked "Appendix." 6Copies of saidnotice on forms provided by the Regional Director forRegion 11, after being duly signed by the Employer'sauthorized representatives, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region II 1, inwriting, within 20 days from the date of this Order, whatsteps the Company has taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."585